Case 1:19-mj-00190-DAR Document 4 Filed 07/24/19 Page 1 of 2

_ UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v.
DANE JORDAN NAIRNS,

Defendant.

 

 

No. 19-MJ-190 (DAR)

FILED

JUL 24 2019

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbla

REFERRAL AND ORDER

At the initial appearance conducted by the undersigned on July 22, 2019, counsel for the

Government requested a forensic screening of the Defendant for the reasons counsel articulated

on the record. Counsel! for the Defendant did not oppose said request.

The undersigned has been informed that the earliest date on which a psychologist of the

District of Columbia Department of Behavioral Health, Pretrial and Assessment Branch (“DBH”),

will be available to conduct such screening is Friday, July 26, 2019. For the reasons set forth by

the undersigned on the record, the undersigned thus refers this matter to the DBH for such purpose,

and asks that a report be submitted as soon as practical.

To ensure that the purpose of this referral can be accomplished, it is hereby

ORDERED that the United States Marshal, or his designated deputy, transport Defendant

to the Cellblock in the Superior Court for the District of Columbia on Friday, July 26, 2019, for

the purpose of the forensic screening; and it is
Case 1:19-mj-00190-DAR Document 4 Filed 07/24/19 Page 2 of 2

United States v. Nairns

FURTHER ORDERED that the Assistant United States Attorney assigned to this matter
shall immediately submit the paperwork necessary to ensure the timely payment of the DBH for
the forensic screening report. The assigned Assistant United States Attorney shall coordinate
payment through Tina Wall and/or Sallie Rynas of the United States Attorney’s Office for the
District of Columbia.

SO ORDERED this 24" day of July, 2019.

iD L ° .
MPO Mary

_“ DEBORAH A. ROBINSON
United States Magistrate Judge
